UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date ofearliest event reported):June 14, 2010 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. Met-Pro Corporation (the “Company”)will be presenting the company's overall business operations, corporate strategies and recent investment highlights with institutional investors at the Brean Murray, Carret & Co. 2010 Global Resources & Infrastructure ConferenceheldMonday, June 14, 2010 at The Park Hyatt Zurich Hotel in Switzerland. Thepresentation the Companypresentedis furnished as Exhibit 99.1 hereto. The information included as Exhibit 99.1 is attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 isthe presentation presented at the Brean Murray, Carret & Co. 2010 Global Resources & Infrastructure ConferenceonMonday, June 14, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2010 MET-PRO CORPORATION By: /s/ Gary J. Morgan GaryJ. Morgan, Senior Vice President-Finance and Chief FinancialOfficer Exhibit Index Exhibit Description Presentation presented at the Brean Murray, Carret & Co. 2010 Global Resources & Infrastructure ConferenceonMonday, June 14, 2010.
